PER CURIAM.
Warden Troy Steele of the Potosí Correctional Center in Missouri moves to vacate a stay of execution entered by the district court on June 12, 2014, in the case of John E. Winfield. Winfield was convicted in Missouri state court of multiple counts of first degree murder, assault, and armed career criminal action and was sentenced to death. See State v. Winfield, 5 S.W.3d 505 (Mo.1999). In September 1996, he shot and blinded his ex-girlfriend and the mother of his children, Carmelita Donald. During the same incident, he shot and killed two of Carmelita’s friends, Arthea Sanders and Shawnee Murphy. More than seventeen years after the murders, the Supreme Court of Missouri scheduled Winfield’s execution for June 18, 2014.
On June 3, 2014, Winfield filed a lawsuit and moved to stay the execution based on a claim that state actors violated his right to due process of law by obstructing ef*630forts to secure a grant of clemency from the Governor of Missouri. Winfield alleged that employees of the Potosí Correctional Center threatened and pressured Terance Cole, the staff laundry manager at Potosí, not to make statements in support of Winfield’s clemency efforts.
The district court held an evidentiary hearing on June 10 and then entered an order on June 12 that stayed Winfield’s execution pending further order of the court. The court also preliminarily enjoined state officials “from obstructing, pressuring, discouraging, or otherwise threatening any correctional employees from providing statements in support of John E. Winfield’s clemency efforts.”
The gravamen of Winfield’s complaint is that staff member Cole was prepared to submit a declaration in support of Win-field’s request for clemency, but after an investigator with the Department of Corrections summoned him to investigate an allegation of “over-familiarity” with Win-field, Cole eventually rescinded his support. The record shows that Cole told Winfield’s counsel on the weekend of May 17-18, 2014, that he was willing to provide a letter in support of clemency. On May 19, Cole informed his superiors about the contact with Winfield’s counsel. On May 20, Cole was contacted by the investigator about alleged “over-familiarity.” On May 22, Cole signed under penalty of perjury a declaration in support of clemency for Winfield.
On May 27, Cole told Winfield’s counsel that he wished to rescind the declaration due to the pending investigation. On May 28, the investigator reported to the warden that the allegation against Cole of “over-familiarity” with Winfield was unfounded. On June 10, Cole testified in the district court that while he was not threatened by state officials, he did not wish to have his declaration presented to the governor in support of Winfield’s clemency request. On June 12, the Department of Corrections sent Cole’s signed declaration of May 22 to the governor’s office for inclusion with a clemency package for the governor’s consideration.
Winfield argues that state actors violated his due process rights by discouraging Cole from supporting a grant of clemency. Clemency in Missouri is a matter of grace committed to the executive department of the State. See Mo. Const. art. IV, § 7; Mo.Rev.Stat. §§ 217.800(1), 552.070. In Ohio Adult Parole Authority v. Woodard, 523 U.S. 272, 118 S.Ct. 1244, 140 L.Ed.2d 387 (1998), the Supreme Court addressed the application of the Due Process Clause to state clemency proceedings. A splintered Court rejected a claim that Ohio’s clemency proceedings violated an inmate’s constitutional right to due process. A plurality of four Justices emphasized that a request for clemency “is simply a unilateral hope,” id. at 282, 118 S.Ct. 1244 (opinion of Rehnquist, C.J.) (internal quotation omitted), and suggested that the Due Process Clause has no application to the discretionary clemency process. A concurring opinion of four Justices concluded that “some minimal procedural safeguards apply to clemency proceedings,” id. at 289, 118 S.Ct. 1244 (O’Connor, J., concurring in part and concurring in the judgment) (emphasis in original), but rejected the inmate’s challenge to Ohio’s procedures. Justice O’Connor wrote that “[j]u-dieial intervention might, for example, be warranted in the face of a scheme whereby a state official flipped a coin to determine whether to grant clemency, or in a case where the State arbitrarily denied a prisoner any access to its clemency process.” Id. A separate opinion of Justice Stevens agreed with Justice O’Connor that some minimal procedural safeguards apply. Id. *631at 290-91, 118 S.Ct. 1244 (Stevens, J., concurring in part and dissenting in part).
We conclude that Winfield has not demonstrated a significant possibility of success on his claim that the Missouri clemency process violated his rights under the Due Process Clause. See Hill v. McDonough, 547 U.S. 573, 584, 126 S.Ct. 2096, 165 L.Ed.2d 44 (2006). The district court thought Winfield was likely to prove that Cole changed his decision about supporting clemency because of the investigation undertaken by state officials starting on May 20. The court also believed that a finder of fact was not likely to believe the investigator’s explanation for the timing of the inquiry' — -namely, that he was responding to an inmate’s report in January 2014 that Cole had made personal visits to Win-field’s family and attorney.
Even assuming the validity of those points, however, the Department of Corrections now has furnished Cole’s signed declaration in support of clemency to the governor. The governor has before him the favorable information that Cole initially agreed to convey in support of clemency. There is no evidence that any other state employee has been deterred from speaking in support of clemency for Win-field.
Whatever minimal procedural safeguards might be guaranteed by the Due Process Clause in a clemency proceeding are likely satisfied here. The procedures employed by the state actors in this case may not have been ideal, but they do not approach the arbitrariness contemplated by Justice O’Connor in Woodard: a coin flip or an arbitrary denial of access to any clemency process.
The Department of Corrections responded to Winfield’s allegations by ensuring that the governor received Cole’s signed declaration. Winfield is free to apprise the governor about the events giving rise to this lawsuit if that information is deemed helpful to Winfield’s cause. Win-field has been granted access to the clemency process, and any influence on that process by state actors communicating with Cole is insufficient to warrant a stay of execution under the circumstances. The decision in Young v. Hayes, 218 F.3d 850 (8th Cir.2000), is distinguishable on its facts, and we express no view in this opinion on the merits of Young.
For these reasons, we vacate the district court’s order of June 12 staying the execution of John E. Winfield.